| WHIPPLE, J.
concurring in part and dissenting in part.
I agree that plaintiffs pay should be adjusted to Chauffe’s, but I do not agree *48that any further determination is necessary by the Fire District regarding whether plaintiff is performing in an “equal manner.” The defendant did not raise this issue as a defense, and I do not believe this court should do so ex proprio motu. Also, the parties are bound by the factual stipulation reached herein. Accordingly, I respectfully dissent from the majority’s decision to remand the matter for further determination regarding plaintiffs performance.